DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed March 28, 2022 have been fully considered but they are not fully persuasive.  Amendments to the claims have resulted in a change of scope in the claimed invention but the Examiner has made a second Non-Final Rejection for matters of clarify in the prior art rejection that follows.
On page 6 of the Remarks section, as indicated by the page number at the top right corner of each page, Applicant argues against the previous Drawing objection, arguing that the claims 21, 22 & 32 are directed to a method and do not recite any structure for introducing antiscalant doses.  Applicant also argues that the “Office has not established why the structural details regarding how the antiscalant doses are introduced are essential for a proper understanding of the disclosed invention”.   The Examiner reiterates that the child case SN 17/247,986 was required to make the same changes to its Drawings in which Applicant complied by demonstrating where the antiscalant was added in relation to the rest of the system in Figure 3.  The Examiner maintains that it is currently unclear where the antiscalant is supposed to be added to the system based on the current set of Drawings provided, since no mention of antiscalant is currently depicted in the Drawings.  Currently, Claims 21, 22 & 32 each discuss the addition of antiscalant to the system.  The Examiner also emphasizes that the Drawings of parent and child cases should be the same if they are continuation cases, in which case they currently are supposed to be.  The Examiner finds Applicant’s remarks here unpersuasive for this reason.
 Regarding the previous 112(b) rejections and claim objection, the Examiner has withdrawn these rejections, due to the amendments made.
On pages 6-8, Applicant argues against the previous prior art rejection of independent Claim 21.   Specifically, Applicant argues against primary reference Fabig, (WO 2007/147198), arguing that Fabig is directed at solving how to determine the actual performance limits of the membranes and then adjust the apparatus so that the membrane performance is at its limits based on those measurements.  Applicant argues that nothing in Fabig teaches or suggests “substantially maintaining a first target recovery rate which exceeds a maximum non-scaling recovery rate prior to when a pre-antiscalant maximum non-scaling recovery state is reached, ‘causing one or a plurality of antiscalant doses to be provided to the at least one filter membrane prior to the pre-antiscalant maximum non-scaling recovery state being reached’ and then ‘causing a second driving signal to be provided to the at least one pump to maintain a second target recovery rate which exceeds the maximum non-scaling recovery rate’ as in Claim 21.  Here, the Examiner notes that Fabig does disclose these features.  The Examiner points to the prior art rejection claim mapping in which Fabig “substantially maintains a first target recovery rate, (See page 18, lines 30-31, page 19, lines 1-2; and See page 19, lines 13-16).   The Examiner notes again that page 16, lines 6-10 of Fabig clearly discloses that the disclosed invention is “operating at or above the membrane scaling threshold”.  Here, the Examiner notes that even if this is a ‘temporary’ operation condition, Fabig still discloses operating its system above the membrane scaling threshold for a period of time, which would read upon “substantially maintaining a target recovery rate that exceeds a maximum non-scaling recovery rate” because the operating condition, (the target recovery rate as claimed), is above the scaling threshold which corresponds to a “maximum non-scaling recovery rate”.   The amount of time the target recovery rate must be above the maximum non-scaling recovery rate is not claimed in the claimed invention and does not indicate that such an operating condition cannot be temporary as argued by Applicant.  For this reason, the Examiner finds Applicant’s argument here unpersuasive.
Furthermore, the Examiner notes that a second embodiment of Fabig discloses another portion of the limitations argued by Applicant:  Embodiment 2 of Fabig discloses “a first target recovery rate which exceeds a maximum non-scaling recovery rate, (See page 16, lines 6-10; the operating condition/target recovery rate is above the scaling threshold), prior to when a pre-antiscalant maximum non-scaling recovery state is reached, (See page 16, lines 2-4, and See page 17, lines 15-18, lines 28-29; the cleaning condition with cleaning chemicals (antiscalant) is triggered before total scaling of the membrane), and ‘causing one or a plurality of antiscalant doses to be provided to the at least one filter membrane, (See page 17, lines 15-17, lines 1-3, lines 22-29; , prior to the pre-antiscalant maximum non-scaling recovery state being reached’, (See page 16, lines 2-4, and See page 17, lines 15-18, lines 22-29; the cleaning condition with cleaning chemicals (antiscalant) is triggered before total scaling of the membrane).  The Examiner finds Applicant’s argument here thus unpersuasive and piecemeal analysis because a combination of two embodiments of Fabig disclose these limitations as demonstrated here and in the prior art rejection below.
Lastly, the Examiner notes that the newly added limitation, ‘causing a second driving signal to be provided to the at least one pump to maintain a second target recovery rate which exceeds the maximum non-scaling recovery rate’, is disclosed in Fabig because the combination of Embodiments 1 & 2 disclose controlling/sending signals to the pump, and also repeating its operating conditions and cleaning cycles such that a new operating cycle will begin after the cleaning cycle, (See page 19, lines 13-16, Fabig and See page 17, lines 1-3, lines 15-22, and lines 28-29; Fabig).  For this reason, the Examiner finds Applicant’s arguments here unpersuasive.
Applicant argues against the previous prior art rejection for independent Claim 32, on pages 8-9.  Specifically, Applicant argues that none of Fabig, Tarquin or Jha discloses “operating a RO filtration system in a continuous mode and after the one or a plurality of antiscalant doses being provided to the at least one filter membrane, operating the hybrid RO filtration system in a batch mode”.  However, the Examiner notes that Fabig clearly discloses “operating a RO filtration system in a continuous mode, (See page 16, lines 30-31, page 17, lines 1-3), and after the one or a plurality of antiscalant doses being provided to the at least one filter membrane”, (See page 17, lines 15-17, lines 1-3).  Furthermore, the Examiner notes that Tarquin discloses “after the one or a plurality of antiscalant doses being provided to the at least one filter membrane, operating the hybrid RO filtration system in a batch mode”, (See paragraph [0063], Tarquin).  The Examiner finds that Applicant’s arguments here are piecemeal analysis because they do not consider that Fabig and Tarquin were combined together to disclose the totality of the limitations indicated above.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant also argues that none of these references disclose the claimed invention or recognize the benefits achieved by said invention.  The Examiner notes that each combination includes a laid-out rationale and motivation to combine as demonstrated in the previous Action and here in the prior art rejection section below.  The Examiner also notes that the benefits recognized from the prior art may be different than that recognized by Applicant.  The Examiner finds Applicant’s remarks here also unpersuasive for this reason.
Lastly, the Examiner notes that a combination of different embodiments in Fabig disclose a “recovery rate that is greater than a maximum non-scaling recovery rate for the at least one filter membrane, (See page 16, lines 6-10), and less than 100% recovery”, (See page 12, lines 11-20, Fabig).  Thus, the Examiner finds Applicant’s remarks unpersuasive.
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the structure required to introduce antiscalant doses as described in the specification and Claims 21, 22 & 32.  The Examiner notes that child case SN 17/247,986 has Figure 3 corrected to demonstrate the use of antiscalant being added to the system.  The Examiner asserts that the figures of the parent and child case should be the same.  Furthermore, the amendment made by Applicant regarding the exact same Figure 3 and Specification in child case SN 17/247,986 demonstrates the necessity of making the same amendment to this current parent case.   Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version. The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings. See 37 CFR 1.121(d)(1).
Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-25, 27-29 & 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fabig, (WO 2007/147198 A1).
Claims 21-25, 27-29 & 31 are directed to a method for operating a filtration system, a method type invention group.
Regarding Claims 21-25 & 27-29, a first embodiment of Fabig discloses a method for operating a filtration system, (See Abstract), the filtration system having an inlet fluidly coupled to at least one feed stream, (Inlet 29 with Line leading to RO Unit 31, See Figure 7, See page 18, lines 28-31, page 19, line 1-5), at least one filter membrane fluidly to receive the at least one feed stream, (RO Membrane 31a, See Figure 7), and produce an output permeate stream, (Product Water Outlet/Stream 50, See Figure 7), the method comprising: 
causing a first driving signal to be provided to the at least one pump, (CPU 37 sends signal to Motor 30a to drive Pump 30 via Line 107, See Figure 7, See page 19, lines 13-16), the first driving signal configured to cause the at least one pump to generate a pressure, (Pump 30, See Figure 7, See page 19, lines 13-16), at the at least one filter membrane that exceeds an osmotic pressure of the at least one filter membrane and substantially maintain a first target recovery rate, (See page 18, lines 30-31, page 19, lines 1-2; and See page 19, lines 13-16),
causing a second driving signal to be provided to the at least one pump, (See page 19, lines 13-16; Fabig discloses controlling the pump between cleaning cycles indicating that there are at least multiple (two) cycles in which the pump is being controlled and sent a signal).
Embodiment 1 of Fabig does not explicitly disclose the first target recovery rate exceeding a maximum non-scaling recovery rate and having an associated duration of time prior to when a pre-antiscalant maximum non-scaling recovery state is reached for the at least one filter membrane; 
determining when a predetermined moment will occur, the predetermined moment associated with when the pre-antiscalant maximum non-scaling recovery state will be reached for the at least one filter membrane; and
in response to determining when the predetermined moment associated will occur, causing one or a plurality of antiscalant doses to be provided to the at least one filter membrane to increase an amount of time between when a post-antiscalant maximum non-scaling recovery state is reached and when subsequent scaling and/or fouling of the at least one filter membrane occurs and maintain a second target recovery rate which exceeds the maximum non-scaling recovery rate.
Embodiment 2 of Fabig discloses the first target recovery rate exceeding a maximum non-scaling recovery rate, (See page 16, lines 6-10), and having an associated duration of time, (See page 17, lines 22-29; Examiner interprets the operating procedure in Figure 4 to apply to the embodiment of Figure 5 as cited, and the associated time is “in service for an hour”), prior to when a pre-antiscalant maximum non-scaling recovery state is reached for the at least one filter membrane, (See page 16, lines 2-4, and See page 17, lines 15-18, lines 22-29); 
determining when a predetermined moment will occur, the predetermined moment associated with when the pre-antiscalant maximum non-scaling recovery state will be reached for the at least one filter membrane, (See page 16, lines 17-21, “based on trend analysis….that provides a point at which the membrane can be cleaned to remove scale before it reaches an unrecoverable stage”); 
in response to determining when the predetermined moment associated will occur, causing one or a plurality of antiscalant doses to be provided to the at least one filter membrane, (See page 17, lines 15-17, lines 1-3), to increase an amount of time between when a post-antiscalant maximum non-scaling recovery state is reached, and when subsequent scaling and/or fouling of the at least one filter membrane occurs, (See page 17, lines 26-29, and See page 17, lines 19-22; The system is cleaned for an hour before being switched to operational mode again for an additional hour before any additional cleaning), maintain a second target recovery rate which exceeds the maximum non-scaling recovery rate, (See page 17, lines 1-3, lines 15-22, and lines 28-29; Fabig; multiple operating/cleaning cycles are performed and even switched between two reverse osmosis units for simultaneous operating or cleaning).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of Embodiment 1 of Fabig by incorporating
the first target recovery rate exceeding a maximum non-scaling recovery rate and having an associated duration of time prior to when a pre-antiscalant maximum non-scaling recovery state is reached for the at least one filter membrane; 
determining when a predetermined moment will occur, the predetermined moment associated with when the pre-antiscalant maximum non-scaling recovery state will be reached for the at least one filter membrane; and
in response to determining when the predetermined moment associated will occur, causing one or a plurality of antiscalant doses to be provided to the at least one filter membrane to increase an amount of time between when a post-antiscalant maximum non-scaling recovery state is reached and when subsequent scaling and/or fouling of the at least one filter membrane occurs, and 
maintain a second target recovery rate which exceeds the maximum non-scaling recovery rate
as in Embodiment 2 of Fabig so that it can “determine the…threshold for membrane scaling…as at least a portion of the membrane scales, which will be inevitable when operating at or above the membrane scaling threshold”, (See page 16, lines 3-7, Fabig), in order to control “the supply of liquid to the apparatus [to improve] the output of the filter since it runs to a threshold rather than to manufacturer’s data”, (See page 16, lines 10-12, Fabig), while providing “two reverse osmosis units…thereby allowing continuous product water production without interruption”, (See page 16, lines 30-31, page 17, lines 1-3, Fabig).
Additional Disclosures Included:
Claim 22: The method of claim 21, wherein causing the one or plurality of antiscalant doses to be provided to introduced into the at least one filter membrane includes introducing a plurality of antiscalant doses, (See page 17, lines 15-17, lines 18-21, lines 28-29, Fabig; Examiner interprets the system to switch between two filters and providing cleaning (antiscaling) liquid for each filter in a continuous process resulting in at least two or more “doses”).
Claim 23: The method of claim 21, wherein determining when the predetermined moment will occur is based on a quality measurement of the output permeate stream, (See page 17, lines 22-24; and page 15, lines 9-17, page 16, lines 4-5, Fabig).
Claim 24: The method of claim 21, wherein the pre- antiscalant maximum non-scaling recovery state is detected prior to reaching the maximum non-scaling recovery state, (See page 17, lines 9-12, page 16, lines 17-21, Fabig).
Claim 25: The method of claim 21, wherein determining when the predetermined moment will occur is based on a constant duration of time, (See page 17, lines 28-29, Fabig).
Claim 27: The method of claim 24, further comprising a first induction period and a second induction period, the second induction period occurring after the first induction period, the first induction period ending when the pre-antiscalant maximum non-scaling recovery state is reached, (See page 17, lines 5-12, lines 27-29; Examiner interprets first induction period to be filtration/operation of the first RO unit), and the second induction period extending and the second induction period extending being a period of time measured from when the one or plurality of antiscalant doses are provided to the at least one filter membrane to when the post-antiscalant maximum non-scaling recovery state is reached, (See page 17, lines 15-17, lines 27-29; Examiner interprets second induction period to be cleaning of the first RO unit).
Claim 28: The method of claim 27, wherein the second induction period is equal to or longer than the first induction period, (See page 17, lines 27-29; Each induction period is an hour so they are equal, anticipating the claimed range at “equal to”).
Claim 29: The method of claim 27, wherein the second induction period has an overall duration that is at least half an overall duration of the first induction period, (See page 17, lines 27-29; Each induction period is an hour so they are equal, anticipating the claimed range at “equal to”, since the Examiner interprets the claimed range to be half or more, which includes “equal”).
Regarding Claim 31, modified Fabig discloses the method of claim 21, wherein the first target recovery rate is 100%, or the first target recovery rate is greater than the maximum non- scaling recovery rate of the at least one filter membrane, (See page 16, lines 10-15, page 17, lines 7-14; Examiner interprets that the target recovery rate of the system must be greater than the maximum non-scaling recovery rate until it reaches the scaling threshold).
Modified Fabig does not disclose in the specified combination wherein the first target recovery rate is also less than 100%.
Embodiment 3 of Fabig discloses wherein the first target recovery rate is less than 100%, (See page 12, lines 11-20, Fabig).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of modified Fabig by incorporating
the first target recovery rate is less than 100%
as in Embodiment 3 of Fabig in order to provide an “overall efficiency [that] has increased to 92 ½ % and only half the water needs be transferred to…evaporation pans” providing “savings”, (See page 12, lines 16-20, Fabig).
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Fabig, (WO 2007/147198 A1), in view of Ukai et al., (“Ukai”, US 2016/0046509).
Claim 26 is directed to a method for operating a filtration system, a method type invention group.
Regarding Claim 26, modified Fabig discloses the method of claim 24, but does not explicitly disclose wherein determining when the predetermined moment will occur is based on a concentration of antiscalant within the at least one feed stream.
Ukai discloses a method, (See Abstract, Ukai), wherein t determining when the predetermined moment will occur is based on a concentration of antiscalant within the at least one feed stream, (Medicament Supply Section 22/Chemical 23 with Control Apparatus 24 and Monitoring Apparatus 21A, See Figure 1, and See paragraph [0033], [0035], or [0052]-[0054], Ukai; Examiner interprets maintaining a maximum non-scaling recovery state upon monitoring the scaling in the membrane and adding a concentration of antiscalant before the scaling occurs).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of modified Fabig by incorporating wherein determining when the predetermined moment will occur is based on a concentration of antiscalant within the at least one feed stream as in Ukai in order to “prevent chemical fouling on a reverse osmosis membrane, which is capable of identifying contaminants and implementing a countermeasure prior to the introduction of a reverse osmosis membrane”, (See paragraph [0010], Ukai).
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Fabig, (WO 2007/147198 A1), in view of Wilf, (“Wilf”, WO 2005/056166 A1).
Claim 30 is directed to a method for operating a filtration system, a method type invention group.
Regarding Claim 30, modified Fabig discloses the method of claim 21, wherein causing the first driving signal to be provided to the at least one pump exerts a pressure on the at least one filter membrane, (CPU 37 sends signal to Motor 30a to drive Pump 30 via Line 107, See Figure 7, See page 19, lines 13-16).
Modified Fabig does not disclose that the pressure is 90-120 bar.
Wilf discloses a method, (See Abstract, Wilf), where a pressure is 90-120 bar, (See paragraph [0031]; Wilf discloses an operating pressure range of 900 to 1500 psi which converts to approximately 62 to 103 bar, anticipating the claimed range from 90 to 103 bar).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of modified Fabig by incorporating
that the pressure is 90-120 bar
as in Wilf because these pressures are “normal operating pressures of a reverse osmosis membrane”, (See paragraph [0031], Wilf).
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Fabig, (WO 2007/147198 A1), in view of Tarquin et al., (“Tarquin”, US 2017/0203979), in further view of Jha et al., (“Jha”, US 2015/0246831).
Claim 32 is directed to a method for operating a hybrid reverse osmosis (RO) filtration system, a method type invention group.
Claim 32 is directed to a method for operating a hybrid reverse osmosis (RO) filtration system, a method type invention group.
Regarding Claim 32, Embodiment 1 of Fabig discloses a method for operating a hybrid reverse osmosis (RO) filtration system, (See Abstract), the hybrid RO filtration system having an inlet fluidly coupled to at least one feed stream, (Inlet 29 with Line leading to RO Unit 31, See Figure 7, See page 18, lines 28-31, page 19, line 1-5), at least one filter membrane fluidly coupled to the inlet to receive the at least one feed stream, (RO Membrane 31a, See Figure 7), and configured to at least one pump to produce an output permeate stream, (Pump 30 to Membrane 31a to Product Water Outlet/Stream 50, See Figure 7).
Embodiment 1 of Fabig does not disclose operating the hybrid RO filtration system in a continuous mode comprising: generating an output of the output permeate stream at substantially a first target recovery rate that is greater than a maximum non- scaling recovery rate and less than 100% recovery for the at least one filter membrane;
determining when a predetermined moment will occur, the predetermined moment associated with when a pre-antiscalant maximum non-scaling recovery state  will be reached for the at least one filter membrane; and 
causing one or a plurality of antiscalant doses to be provided to the at least one filter membrane in response to determining when the predetermined moment will occur; and 
after the one or a plurality of antiscalant doses being provided to the at least one filter membrane, operating the hybrid RO filtration system in a batch mode including generating the output permeate stream at a second target recovery rate that is 100% recovery.
Embodiment 2 of Fabig discloses operating the hybrid RO filtration system in a continuous mode, (See page 16, lines 30-31, page 17, lines 1-3), comprising: generating an output of the output permeate stream at substantially a first target recovery rate that is greater than a maximum non- scaling recovery rate for the at least one filter membrane, (See page 16, lines 6-10),
determining when a predetermined moment will occur, the predetermined moment associated with when a pre-antiscalant maximum non-scaling recovery state  will be reached for the at least one filter membrane, (See page 16, lines 17-21; and See page 17, lines 22-29; Examiner interprets the operating procedure in Figure 4 to apply to the embodiment of Figure 5 as cited),
causing one or a plurality of antiscalant doses to be provided to the at least one filter membrane in response to determining when the predetermined moment will occur (See page 17, lines 15-17, lines 1-3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of Embodiment 1 of Fabig by incorporating
operating the hybrid RO filtration system in a continuous mode comprising: 
generating an output of the output permeate stream at substantially a first target recovery rate that is greater than a maximum non- scaling recovery rate for the at least one filter membrane 
detecting a pre-antiscalant maximum non-scaling recovery state is reached for the at least one filter membrane 
causing one or a plurality of antiscalant doses to be provided to the at least one filter membrane in response to determining when the predetermined moment will occur
as in Embodiment 2 of Fabig so that it can “determine the…threshold for membrane scaling…as at least a portion of the membrane scales, which will be inevitable when operating at or above the membrane scaling threshold”, (See page 16, lines 3-7, Fabig), in order to control “the supply of liquid to the apparatus [to improve] the output of the filter since it runs to a threshold rather than to manufacturer’s data”, (See page 16, lines 10-12, Fabig), while providing “two reverse osmosis units…thereby allowing continuous product water production without interruption”, (See page 16, lines 30-31, page 17, lines 1-3, Fabig).
Modified Fabig does not disclose in the specified combination that the first target recovery rate is less than 100% recovery; or
after the one or a plurality of antiscalant doses being provided to the at least one filter membrane, operating the hybrid RO filtration system in a batch mode including generating the output permeate stream at a second target recovery rate that is 100% recovery.
Embodiment 3 of Fabig discloses that the first target recovery rate is less than 100% recovery, (See page 12, lines 11-20, Fabig).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of modified Fabig by incorporating
the first target recovery rate is less than 100% recovery 
as in Embodiment 3 of Fabig in order to provide an “overall efficiency [that] has increased to 92 ½ % and only half the water needs be transferred to…evaporation pans” providing “savings”, (See page 12, lines 16-20, Fabig).
Modified Fabig does not disclose after the one or a plurality of antiscalant doses being provided to the at least one filter membrane, operating the hybrid RO filtration system in a batch mode including generating the output permeate stream at a second target recovery rate that is 100% recovery.
Tarquin discloses a method, (See Abstract, Tarquin), after the one or a plurality of antiscalant doses being provided to the at least one filter membrane, operating the hybrid RO filtration system in a batch mode including generating the output permeate stream at a second target recovery rate, (See paragraph [0063], Tarquin).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of modified Fabig by incorporating
after the one or a plurality of antiscalant doses being provided to the at least one filter membrane, operating the hybrid RO filtration system in a batch mode including generating the output permeate stream at a second target recovery rate
as in Tarquin because high water recoveries using a batch mode results in “positive cash flow to the utility” that purifies the water, (See paragraph [0091], Tarquin), and “in addition to the positive cash flows…there would be [extra] drinking water produced from the RO concentrate” making “a batch-treatment seawater reverse osmosis system for recovering water from the RO concentrate…very attractive from an economic point of view”, (See paragraph [0093], Tarquin).
Modified Fabig does not explicitly disclose 100% recovery, although Tarquin suggests recovery rates of 96% or higher are possible, (See paragraph [0061], Tarquin).
Jha discloses a method with 100% recovery for a batch system, (See paragraph [0058], [0023] & [0049], Jha).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of modified Fabig by incorporating
100% recovery
as in Jha in order to “reduce inefficiencies in a water treatment system” and “may reduce operating costs and/or increase the environmental friendliness of a water treatment system and its operation,” (See paragraph [0051], Jha).
Claims 33 & 38-41 is rejected under 35 U.S.C. 103 as being unpatentable over Fabig, (WO 2007/147198 A1), in view of Tarquin et al., (“Tarquin”, US 2017/0203979), in further view of Jha et al., (“Jha”, US 2015/0246831), in further view of Gilron et al., (“Gilron”, US 2008/0230476).
Claims 33 & 38-41 are directed to a method, a method type invention group.
Regarding Claims 33 & 38-41, modified Fabig discloses the method of claim 32, wherein the hybrid RO filtration system is operated in the continuous mode for a first period of time, (See page 17, lines 18-20, Fabig; Examiner interprets putting the RO unit back online for operation in continuous mode for an hour), and is operated in the batch mode for a second period of time, (See paragraphs [0063] & [0061], Claim 13 of Tarquin; Examiner interprets that either batch or continuous mode can be selected based on a combination of Fabig and Tarquin after switching the RO unit on for operation as in Fabig).
Modified Fabig does not disclose the first period of time being longer than the second period of time.
Gilron discloses a method, (See Abstract, Gilron), where the first period of modified Fabig is longer than a second period of time as in Gilron, (See page 17, lines 28-29, Fabig; and See paragraph [0059], Gilron; Every 30 minutes, the flow is reversed instead of 1 hour time periods as in Fabig, in which 30 minutes of one operation can be selected as batch as disclosed in Tarquin; See paragraphs [0063] & [0061], Claim 13 of Tarquin).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of modified Fabig by incorporating
  the first period of time being longer than the second period of time
as in Gilron in order to “relax design constraints related to manufacturers’ minimum flow rates and maximum concentration polarization ratios required for membrane elements, allow higher recoveries, and reduce brine volumes”, (See paragraph [0066], Gilron).
Additional Disclosures Included:
Claim 38: The method of claim 33, further comprising operating the hybrid RO filtration system in a flush mode after operating the hybrid RO filtration system in the batch mode, wherein the flush mode comprises generating the output of the output permeate stream at a third recovery rate that is zero, (See page 17, lines 15-18, Fabig; Examiner interprets reverse flow of liquid during cleaning to be “flush mode”, and the recovery rate of this particular RO unit would be zero when it is off-line).
Claim 39: The method of claim 38, further comprising operating the hybrid RO filtration system in the continuous mode after operating the hybrid RO filtration system in the flush mode, (See page 17, lines 18-20, Fabig; Examiner interprets putting this particular RO unit back on-line for operation to be continuous mode after the flush mode).
Claim 40: The method of claim 39, further comprising operating the hybrid RO filtration system in the batch mode after operating the hybrid RO filtration system in the continuous mode, (See page 17, lines 18-20, Fabig; Examiner interprets putting this particular RO unit back on-line for operation; See paragraphs [0063] & [0061], Claim 13 of Tarquin; Examiner interprets that either batch or continuous mode can be selected based on a combination of Fabig and Tarquin).
Claim 41: The method of claim 33, further comprising operating the hybrid RO filtration system in a partial flush mode after operating the hybrid RO filtration system in the batch mode, wherein the partial flush mode comprises generating the output of the output permeant stream at a fourth recovery rate that is greater than zero and less than the maximum non-scaling recovery rate, (See paragraph [0066], Gilron; Examiner interprets the act of reverse flow backwashing for a half hour period as included as part of the continuous flow operation for a total of 1 hour as disclosed in page 17, lines 28-29 of Fabig to be a partial flush mode in which 82% recovery rate is generated).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M PEO whose telephone number is (571)272-9891. The examiner can normally be reached M-F, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN M PEO/Primary Examiner, Art Unit 1779